Citation Nr: 0005958	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1942 to August 1945, and from November 1948 to January 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

Received at the Board in December 1998, after the case was 
transferred by the RO, was a letter from the appellant, which 
essentially recited assertions made earlier, a newspaper 
clipping and a copy of a telegram, both of which were 
duplicative of evidence already of record.  Referral to the 
RO under the provisions of 38 C.F.R. § 20.1304 (1999) is not 
deemed necessary.


FINDINGS OF FACT

1.  The record shows that the veteran died on November [redacted], 
1997, at the age of 79, due to Myelodysplastic syndrome, in 
progressive marrow failure.

2.  Prior to the veteran's death, service connection had been 
granted in February 1946 for residuals of burns to the face 
and body, and a noncompensable rating was assigned.

3. No competent medical evidence has been presented linking 
the veteran's death 
from Myelodysplastic syndrome, in progressive marrow failure, 
to his service connected burn residuals, or to any disorder 
of service origin.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b) (1999).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1999).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim. Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, service connection may also be established for 
certain chronic disabilities where the disability becomes 
compensably manifest within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

The veteran's widow has indicated that the veteran was 
diagnosed with a low platelet count and dizziness, and that 
civilian physicians treated him for this condition.  However, 
the appellant does not specify when any of this treatment 
took place; her comments do suggest that such did not occur 
until some time after service.  In any event, the veteran's 
August 1966 retirement physical makes no mention of a history 
of any blood abnormality and it does not diagnose any illness 
relating to the veteran's Hemoglobin, which tested at 14.0 
GMS % during this examination.  Moreover, routine annual 
examinations performed prior to that date, in the 1960s, 
likewise showed no evidence of any abnormality on blood 
testing.  The service medical records are completely negative 
with respect to any symptoms attributable to the disability 
which led to his death.  In addition, no private medical 
treatment records were submitted as part of this claim.  The 
appellant has also asserted that the veteran dealt with the 
residuals of his service-connected burns throughout his life, 
and that he underwent plastic surgery for his scars on 
several occasions.  While the Board does not doubt that this 
was so, there is simply no medical evidence of record 
indicating that the veteran's burn residuals were responsible 
for the onset or course of his Myelodysplastic syndrome.

As noted above, the death certificate of record indicates 
that the veteran died on November [redacted], 1997 from 
Myelodysplastic syndrome, in progressive marrow failure.  No 
other underlying or contributory causes are listed, and no 
autopsy was performed. 

III.  Analysis

The Board recognizes the appellant's contention that she is 
entitled to service connection for the cause of her husband's 
(the veteran's) death.  We have given thorough and 
sympathetic consideration to her letters, detailing the 
veteran's long service to his adopted country, during which 
he was wounded in combat and was initially presumed killed in 
action.  However, the Board must focus only on whether the 
appellant has submitted the threshold requirement of a well 
grounded claim for service connection for the cause of the 
veteran's death.  In so doing, the Board must adhere to 
established law and regulations in its determinations.  As 
such, the appellant's claim for service connection for the 
cause of the veteran's death must be denied, as it is not 
well grounded.  There simply is no competent evidence of 
record showing a nexus, or link, between the veteran's death 
from Myelodysplastic syndrome in progressive marrow failure, 
and his military service.

Here, the record clearly indicates that the veteran died from 
Myelodysplastic syndrome, in progressive marrow failure, more 
than 30 years after his separation from the military.  Such 
was not shown to be present in service or during any 
applicable presumptive period.  No competent medical evidence 
has been presented linking the cause of death to his service-
connected disability, that of burn residuals, or to any other 
disorder of service origin. 

Correspondingly, the Board finds that the appellant has not 
submitted a well grounded claim of entitlement to service 
connection for the cause of the veteran's death.  As stated, 
there is no competent medical evidence of a nexus, or link, 
between the veteran's death and his service, or with his 
service-connected disability.  The appellant has proffered 
only her own lay opinion as to causation.  Nothing in the 
record indicates that the appellant is competent to provide a 
medical opinion as to either causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation, competent 
medical evidence is required.  See Grottveit v. Brown, supra.

Accordingly, then, absent competent medical evidence of a 
nexus, or link, between the veteran's cause of death and 
events in service, the appellant has not presented a well 
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  See Caluza v. Brown, supra.  
Also, as the appellant's claim is not well grounded, VA is 
under no duty to assist her in further development of her 
claim.  38 U.S.C.A. § 5107(a).  Nor has the appellant 
provided any indication of the existence of additional 
evidence which would make her claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Further, application of the rule 
regarding benefit of reasonable doubt is not required, as the 
appellant has not met her burden of submitting a well 
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the appellant was put on notice as to 
the evidence required in this instance in the June 1998 
Statement of the Case, in that she was informed that there 
was no medical evidence of record to support her claim and 
that such medical evidence of causation was required.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied, inasmuch as the claim therefor is 
not well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

